MEMORANDUM ***
Since the hearing of the appeal in this matter, the court issued and amended its *101opinion in Community Dental Services v. Stuart Tani, DDS, 282 F.3d 1164 (9th Cir.2002), holding that where a client has demonstrated gross negligence on the part of his counsel, a default judgment may be set aside pursuant to Rule 60(b)(6), Fed. R.Civ.P. We reversed the district court’s refusal to set aside the default judgment and remanded for reinstatement of the action. In view of the new rule announced in Community Dental, we remand this action to the BAP for further proceedings consistent therewith, including a further remand to the trial court, if appropriate.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *101courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.